 Case 2:20-cv-05276-RGK-PD Document 16 Filed 08/28/20 Page 1 of 2 Page ID #:71



 1

 2

 3

 4

 5
                                                                       JS-6
 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
   JANE DOE 1, by and through her guardian Case No. 2:20-CV-05276-RGK-PD
12 ad litem DIANNA LARA; DIANNA
   LARA, an individual;
13                                         [PROPOSED] ORDER RE
                        Plaintiffs,        DISMISSAL WITHOUT PREJUDICE
14
     vs.
15                                         Fed. R. Civ. P. 41(a)(1)(A)(i)
16 OXNARD UNION HIGH SCHOOL
     DISTRICT; PENELOPE DE LEON;
17 VERONICA RUFFIN; AARON
     LUOMA;EARL CARTER; STEPHEN
18 GARRETSON; WENDY CANDELLAS;
     ALANA FLORES; ASHLEY ORTEGA;
19 JANE DOE 2; JANE DOE 3; DOES
     4through 10, inclusive,
20

21               Defendants,
22

23

24

25

26

27

28


                                                  1
                                ORDER OF DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-05276-RGK-PD Document 16 Filed 08/28/20 Page 2 of 2 Page ID #:72
